Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Response to Amendment
3.	In response to the office action mailed on 10/22/2021, applicant filed an amendment on 02/16/2022, amending claims 1, 10, and 20; and adding claim 25. Claims 8-9, 11-12, 19 are cancelled.  The pending claims are 1-7, 10, 13-18, 20-25. 

Response to Arguments
4.	Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the prior art does not teach the pronunciation mapping rule maps a phrase "talk to you later" with an input string of "ttyl; the pronunciation mapping rule maps a whole or part of an English word with an input String of number "8" or an input String of number "4"; the pronunciation mapping rule maps a phrase "what's happening now to Peter" or a phrase "we have nothing to present" with an input string of "whn2p" or an input string  of 
	The examiner notes that the prior art Orsini teaches using a machine learning method to train a language model ([0320], [0324]) that includes pronunciation mapping rules that map between abbreviations and their corresponding words and phrases, as evidenced by paragraphs [0151], [0152], and [0157].  For mapping a phrase "talk to you later" with an input string of "ttyl”, Orsini teaches at [0010], mapping the phrase “be right back” to “brb”. For mapping a whole or part of an English word with an input String of number "8" or an input String of number "4", Orsini teaches at [0010] mapping “gr8” to “great”. For mapping a phrase "what's happening now to Peter" or a phrase "we have nothing to present" with an input string of "whn2p" or an input string  of "whntp", Orsini teaches at[0202], the English phrase“laugh out loud” is mapped to “LOL”, and [0205] the French phrase “mort de rire” is mapped to MDR”); and For mapping a word "afecta," a word "afecto." or a word "afectar" with an input string of "aflkt, Orsini teaches at [0329] mapping the words “what’s up” to “wassup” and [0161], table 1, wherein “you all” is mapped with “yall”).  Therefore, it would have been obvious at the time the application was filed to use Orsini’s feature, of using a machine learning method to train a language model ([0320], [0324]) that includes pronunciation mapping rules that map between abbreviations and their corresponding words and phrases, with the system of Blair in order to perform the claimed phrases mapping.
As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 13-18, 20-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 20060294462) in view of Orsini (US 20140303960).
receiving an input string having a fast input intent, wherein the fast input intent is used to indicate, according to shorthand information of a word or a phrase corresponding to the input string, the word or the phrase ([0027] at step 300, a selection of a letter or word shape is received from a user.  For example, a device 100 that permits a user to enter letters comprising Roman characters and shapes comprising Chinese word shapes);
 acquiring word candidates and/or phrase candidates corresponding to the input string according to the corresponding alphabet characters as mapped, wherein the word candidates and the phrase candidates are respectively complete words and complete phrases corresponding to the input string ([0028] - [0029], performing a lookup in a table of candidate words (in an English text mode) or candidate characters (in a Chinese text mode) 132; and at least a partial list of identified words or characters are then displayed to the user (step 308)); and 
([0029], at least a partial list of identified words or characters are then displayed to the user).  
Blair does not explicitly disclose training a language model using a machine learning method, the language model including a pronunciation mapping rule, wherein: the pronunciation mapping rule maps a phrase "talk to you later" with an input string of "ttyl; the pronunciation mapping rule maps a whole or part of an English word with an input String of number "8" or an input String of number "4"; the pronunciation mapping rule maps a phrase "what's happening now to Peter" or a phrase "we have nothing to present" with an input string of "whn2p" or an input string  of "whntp"; and the pronunciation mapping rule maps a word "afecta," a word "afecto." or a word "afectar" with an input string of "aflkt; and using the pronunciation mapping rule of the language model to map characters in the input string to corresponding alphabet characters and to obtain one of complete words or one of complete phrases corresponding to the input string having the fast input intent.-2-I (orncv Dm kel V o. 00134.0037. 0( '.S Apphicuaion .o. 16;340252 
Orsini in the same field of endeavor teaches using a machine learning method to train a language model ([0320], [0324]) that includes pronunciation mapping rules that map between abbreviations and their corresponding words and phrases ([0151], [0152], and [0157].  Orsini teaches the pronunciation mapping rule maps a phrase "talk to you later" with an input string of "ttyl” ([0010], wherein `brb` is mapped to `be right back`); 
the pronunciation mapping rule maps a whole or part of an English word with an input String of number "8" or an input String of number "4" ([0010], wherein “gr8” is identified as “great”); 
the pronunciation mapping rule maps a phrase "what's happening now to Peter" or a phrase "we have nothing to present" with an input string of "whn2p" or an input string  of whntp" ([0202], the English phrase “laugh out loud” is mapped to “LOL”, and [0205] the French phrase “mort de rire” is mapped to MDR”); and 
the pronunciation mapping rule maps a word "afecta," a word "afecto." or a word "afectar" with an input string of "aflkt ([0329] for mapping the words “what’s up” to “wassup” and [0161], table 1, wherein “you all” is mapped with “yall”).  
More, Orsini teaches using the pronunciation mapping rule of the language model to map characters in the input string to corresponding alphabet characters and to obtain one of complete words or one of complete phrases corresponding to the input string having the fast input intent (see [0010], wherein a chatspeak word or phrase (e.g., `lol,` `gr8`) in the initial message is identified and replaced with a non-chatspeak word or phrase).  Therefore, it would have been obvious at the time the application was filed to use Orsini’s feature, of using a machine learning method to train a language model ([0320], [0324]) that includes pronunciation mapping rules that map between abbreviations and their corresponding words and phrases, with the system of Blair in order to perform the claimed phrases mapping.  This would improve accuracy of words recognition and messages interpretation.
As per claim 2, Blair teaches wherein acquiring word candidates corresponding to the input string comprises: inputting the complete words and a context data corresponding to the input string to the language model, and outputting, by the language model, probabilities of corresponding combinations of the complete words and the context data; and selecting the word candidates corresponding to the input string from the complete words according to the probabilities of the combinations (Upon receipt of at least one letter from the user, a list of identified complete candidate words is displayed to the user. The list of candidate words is a hierarchical list, with those words or characters deemed more likely to be the word or character that the user is looking for placed higher up in the list than those words or characters that are deemed less likely to be the word or character that the user is looking for, [0028]-[0029]. The hierarchical list may also be ordered according to the relative frequency with which the included words are used in specific context, [0031]).
As per claim 3, Blair teaches identifying a complete word partly formed by the input string or an error correction string corresponding to the input string as one of the complete words corresponding to the input string having the fast input intent ([0009], [0029], the entry of a number of components parts of a word results in the generation of a list of complete candidate words).  
As per claim 4, Blair teaches wherein identifying a complete word partly formed by the input string or an error correction string corresponding to the input string as one of the complete words corresponding to the input string having the fast input intent comprises: according to a preset shorthand rule, searching the complete word partly formed by the input string or an error correction string corresponding to the input string in the lexicon, to obtain one of the complete words corresponding to the input string having the fast input intent  ; or searching, in data of the language model, the complete word partly formed by the input string or an error correction string corresponding to the input string according to the input string and the corresponding context data, so as to obtain one of the complete words corresponding to the input string having the fast input intent; or  -4-Attorney Docket No.00134.0037.00 US according to a segment and a preset vacancy-marking character string included in the input string, searching the complete words partly formed by the segment in the lexicon, to obtain one of the complete words corresponding to the input string having the fast input intent, wherein the segment is formed by characters other than the preset character string in the input string ([0030], wherein the user can set or specify rules for identifying complete words, i.e. the user to specify whether a selected letter or word shape is required to be in each word or character in the candidate list, or whether the selected letter or word shape is prohibited from being any word or character included in the candidate list, [0030]).  
As per claim 5, Blair teaches wherein the context data is adjacent or not adjacent with said input string ([0031], using context data to identify complete candidate words corresponding to letters or characters entered by the user).  
As per claim 6, Blair does not explicitly disclose segmenting the input string to obtain a plurality of substrings; determining lexical entries that conform to the fast input intent of each substring; inputting lexical entry combinations corresponding to the plurality of substrings into the language model, and outputting probabilities of the lexical entry combinations by using the language model, wherein lexical entry combinations are obtained from combinations of the lexical entries of all substrings; and selecting the phrase candidates corresponding to the input string from the combinations of lexical entries according to the probabilities of the lexical entry combinations.  Orsini in the same field of endeavor teaches these features within the process of acquiring words to be mapped into input strings, see [0134], [0161], [0289], [0328].  Therefore, it would have been obvious at the time the application was filed to use Orsini’s above feature mapping between abbreviations and their corresponding words and phrases, with the system of Blair in order to perform the claimed phrases mapping.  This would improve accuracy of words recognition and messages interpretation.
As per claim 7, Blair does not explicitly disclose determining lexical entries that conform to the fast input intent corresponding to each substring comprises -5-Attorney Docket No.00134.0037.00 US obtaining a lexical entry for each substring according to a preset mapping rule.  Orsini in the same field of endeavor teaches determining lexical entries that conform to the fast input intent corresponding to each ([0341], rules that govern the conversion from chatspeak to plain speak or from plain speak to chatspeak, in the given language as in [0010], [0161], [0205], [0329 ). Therefore, it would have been obvious at the time the application was filed to use Orsini’s above mapping rules, with the system of Blair in order to perform the claimed phrases mapping.  This would improve accuracy of words recognition and messages interpretation.
As per claim 25, Blair does not explicitly disclose wherein the whole or part of the English word that is mapped with the input string of number "8" or the input string of number "4" pronounces /eit/ or /f3:/; or wherein the whole or part of the English word that is mapped with the input string of number "8" or the input string of number "4" includes a "fore," "for," "four," or "eat."  Orsini in the same field of endeavor teaches wherein the whole or part of the English word that is mapped with the input string of number "8" or the input string of number "4" pronounces /eit/ or /f3:/ ([0010], wherein “gr8” is identified as “great”).  Therefore, it would have been obvious at the time the application was filed to use Orsini’s above mapping features, with the system of Blair in order to perform the claimed phrases mapping.  This would improve accuracy of words recognition and messages interpretation.

As per claims 10, 13-18, system claims 1-8 and method claims 10, 13-18 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claims 10, 13-18 are similarly rejected under the same rationale as applied above with respect to method claims 1-8. 
As per claims 20-23, Blair teaches a computer readable medium (Fig. 1).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1-4. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 20060294462) in view of Orsini (US 20140303960), and further in view of Thiesson (US 20060290535).
Blair in view of Orsini teaches wherein the language model rule includes an error correction scheme (Orsini, [0267], [0328]).  Blair in view of Orsini does not explicitly disclose supplementing the input string, according to the error correction scheme of the language model with a symbol "*" to indicate one or more letters of an English word.  Thiesson in the same field of endeavor teaches and error correction scheme of a language model, wherein a symbol "*" is used to indicate one or more letters of an English word ([0038]-[0044], [0046]’ [0057]).  Therefore, it would have been obvious at the time the application was filed to use Thiesson’s above feature with the system of Blair in view of Orsini, in order to identify the most likely matches to an input text; and provide the user the option to select one of the most likely matches as text to input (Thiesson, [0009]).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659